Citation Nr: 9922883	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  95-21 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to a compensable disability rating for the 
residuals of a fracture of the left fifth metatarsal.

4.  Entitlement to a disability rating in excess of 
10 percent for chondromalacia patella of the left knee.

5.  Entitlement to a disability rating in excess of 
10 percent for chondromalacia patella of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from June 1980 to November 1993.  
These matters come to the Board of Veterans' Appeals (Board) 
from a December 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
muscular low back pain, allergic rhinitis, and otitis media.  
The RO also granted service connection for bilateral 
chondromalacia patellae of the knees and assigned a 
10 percent rating for the combined disorder, and granted 
service connection for the residuals of a fracture of the 
left fifth metatarsal and rated the disorder as 
noncompensable.  The veteran perfected an appeal of the 
denials of service connection and the ratings assigned for 
the bilateral knee and left foot disorders.

In a January 1996 rating decision the RO granted service 
connection for otitis media.  The Board finds that the grant 
of service connection constitutes a grant of the benefit 
sought on appeal, and that an issue pertaining to otitis 
media is not within the Board's purview.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (a notice of 
disagreement filed in response to the RO's denial of service 
connection ceases to be valid if service connection is 
granted by the RO).

In the January 1996 rating decision the RO also assigned 
separate 10 percent disability ratings for chondromalacia 
patellae of the left and right knees, respectively.  The 
veteran has not withdrawn her appeal on the issue of the 
disability ratings assigned for the bilateral knee disorder, 
and the Board finds that that issue remains in contention.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (an appeal of 
the assigned rating remains in contention if less than the 
maximum benefit is granted).

The issue of entitlement to service connection for allergic 
rhinitis will be addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a back 
disorder is not supported by competent medical evidence 
showing that a current back disorder is related to an in-
service disease or injury.

2.  The residuals of a fracture of the left fifth metatarsal 
are manifested by pain with use.

3.  The symptoms of chondromalacia patella of the left knee 
are crepitus and pain with use.

4.  The symptoms of chondromalacia patella of the right knee 
are crepitus and pain with use.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disorder is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The criteria for a compensable disability rating for the 
residuals of a fracture of the left fifth metatarsal are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 
(1998).

3.  The criteria for a disability rating in excess of 
10 percent for chondromalacia patella of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 
4.7, 4.71a, Diagnostic Code 5257 (1998).

4.  The criteria for a disability rating in excess of 
10 percent for chondromalacia patella of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 
4.7, 4.71a, Diagnostic Code 5257.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records show that in June 1989 
she complained of back pain of three days in duration.  
Examination revealed little pain on palpation of the back 
muscles and limited range of motion, which was assessed as 
back muscle strain.  She was given Motrin and limited duty 
for 24 hours, and told to return to the clinic if she had 
further problems.  The service medical records, including her 
separation examination in August 1993, make no further 
reference to any complaints or clinical findings pertaining 
to the back.

The service medical records also show that in July 1982 she 
fractured the left fifth metatarsal, which was casted.  
Following removal of the cast she made no further complaints 
pertaining to the left foot, and the report of a December 
1987 periodic examination indicates that she denied having 
had any problems with the foot since the fracture.  No 
abnormalities were found on examination in June and December 
1984, October 1985, December 1986, December 1987, July 1988, 
January 1989, and July 1991.  

In May 1991 she complained of pain in the left foot of ten 
years in duration, with an increase in pain after she 
recently began running.  Examination revealed tenderness at 
the base of the left fifth metatarsal and pes planus in the 
left foot, but no other abnormalities, and the foot was again 
casted.  An X-ray study showed that the fracture was healed, 
and a bone scan revealed evidence of a stress periosteal 
reaction in the left fourth metatarsal and no abnormality in 
the fifth metatarsal.  In June 1991 she was provided 
bilateral arch supports.  In conjunction with her September 
1993 separation examination she reported having frequent pain 
in the left foot, which she attributed to arthritis, but 
examination revealed no abnormalities.

In addition, the service medical records show that in 
December 1981 the veteran incurred a bilateral knee sprain 
when skiing.  In October 1987 she reported a four-year 
history of bilateral knee pain and weakness, at which time 
her complaints were assessed as strain of the collateral 
ligaments with laxity.  In January 1988, following a course 
of physical therapy, her symptoms were assessed as bilateral 
chondromalacia patellae, left greater than right.  In 
February 1988 she was given six months of limited duty due to 
the knee problems, and in March 1988 she underwent 
arthroscopic surgery on the left knee.  The surgery revealed 
chondromalacia patella, reactive synovitis, and a tear in the 
ligamentous mucosa of the left knee, which was debrided and 
repaired.

She was again provided physical therapy for the left knee 
following the surgery, and in April 1988 she reported having 
a locking sensation, increased pain, crepitation, and 
apprehension in the left knee.  In June 1988 she reported 
occasional popping, but was reportedly able to squat and 
kneel without problems.  In July 1988 she stated that she was 
doing well, including running two miles a day, and she was 
returned to full duty.

She made no further complaints pertaining to her knees until 
she was provided a periodic examination July 1991, at which 
time she reported having arthritis in both knees.  
Examination at that time revealed no abnormalities.

During her August 1993 separation examination she again 
reported having arthritis in her knees, left greater than 
right, with weakness in both knees with normal use and 
locking in the left knee everyday.  She also stated that she 
was unable to kneel for long periods of time due to her knee 
problems.  Physical examination of the lower extremities 
revealed no abnormalities.

The report of an August 1993 orthopedic evaluation indicates 
that she reported having had pain in both knees for two 
months.  She stated that she had been doing well, 
participating in physical training and running every day, 
with some pain at the end of the day.  She stated that the 
pain was worse with kneeling, squatting, walking on stairs, 
or standing for a prolonged period.  Examination of the left 
knee revealed full range of motion, tenderness to palpation 
in the peripatellar area and medial joint line, and grinding 
and crepitus with movement.  The Lachman's, McMurray's, and 
Apley's signs were negative, and there was no varus or valgus 
laxity.  Examination of the right knee showed full range of 
motion, minimal medial joint line tenderness, crepitus, 
negative Lachman's sign, and no varus or valgus laxity.  Her 
complaints were attributed to bilateral chondromalacia 
patellae.

The report of an August 1994 VA orthopedic examination shows 
that the veteran complained of having pain in the low back 
"forever," which on further questioning she limited to the 
previous five or six years.  She reported having sought 
medical treatment for her back numerous times, and being told 
that she had pulled a muscle.  She also complained of pain in 
both knees and in the left foot.

Examination revealed that she walked well, including walking 
on her heels and toes, with no limp, and that she was able to 
squat well.  In examining the left foot the orthopedist found 
no deformity, no enlargement or abnormality of the fifth 
metatarsal, no tenderness, and no pain.  Examination of the 
knee joints revealed bilateral crepitus, positive patella 
grinding test, and generalized tenderness around both 
patellae.  There was no effusion, no muscle atrophy, no 
instability, negative diagnostic signs, intact ligaments, and 
range of motion from zero to 150 degrees in both knees, with 
slight pain on full flexion but no pain on full extension.

In examining the back the orthopedist found no signs of pain 
or tenderness, no postural abnormality, no deformity, and 
range of motion of 110 degrees of forward flexion, 40 degrees 
of extension, 40 degrees of lateral flexion, bilaterally, and 
60 degrees of rotation, bilaterally.  The orthopedist found 
that the veteran could change position from sitting, 
standing, or lying, and bend over to reach the floor 
perfectly freely, and that she performed all motions in 
evaluating the range of motion very quickly and freely 
without any hesitation and without pain.  

The neurological evaluation revealed no abnormalities, and 
the straight leg raising test was negative to 90 degrees 
bilaterally, with no back or leg pain.  Muscle strength was 
5/5 in the lower extremities, with no sign of atrophy, and 
sensation was normal.  X-ray studies showed mild narrowing of 
both patellofemoral compartments, compatible with 
chondromalacia patellae; very minimal residual of a healed 
fracture of the left fifth metatarsal; and no abnormalities 
of the lumbar spine and pelvis.  As a result of the 
examination the orthopedist provided diagnoses of muscular 
low back pain, with no evidence of arthritis; mild bilateral 
chondromalacia patellae; and healed fracture of the left 
fifth metatarsal, with no residual deformity but with minor 
continuing symptoms.

In her June 1995 substantive appeal the veteran stated that 
she could not lift over 20 pounds due to back pain, and that 
she had back pain following any type of physical activity, 
including work, exercise, or lying on a soft bed.  She also 
stated that she had pain in the left foot with any weight 
bearing, which prevented her from working in an environment 
that required walking or standing.  She reported that she 
could not work in a job that required physical activity due 
to her knees, that she had pain in both knees everyday, and 
that both knees gave out 10-15 times a month.

The veteran submitted a notice from the United States Postal 
Service showing that she had been denied employment as a mail 
carrier due to a history of muscular back pain and bilateral 
chondromalacia patellae.  The Postal Service found that her 
physical problems were not compatible with a job that 
required heavy lifting, pushing, pulling, repetitive 
stretching, and reaching.

During a November 1995 hearing the veteran testified that she 
pulled the muscles in her back while in service due to 
excessive bending, kneeling, and lifting while working on 
aircraft.  She also testified that she had been assigned to 
light duty due to a back injury in 1989, which prevented her 
from being able to move.  She stated that following this 
injury she continued to do strenuous work, and that she had 
back pain every day.  She said that she sought medical 
treatment for back pain several times while she was in 
service, and that she told the physician about her back pain 
during the separation examination.  She testified that she 
had muscle spasms in the back, which she treated with a 
heating pad, and constant pain in her back.  She stated that 
she avoided lifting, using the stairs, bending, stretching, 
or lifting due to her back and knee problems, and that she 
quit her job as a mail courier and took a desk job due to the 
problems with her back and knees.  

She testified that she continued to have a stress fracture in 
the left fifth metatarsal, which continued to cause pain, 
redness, and swelling.  She stated that she could not stand 
for more than ten minutes due to pain in her left foot, and 
that she had pain in the foot after 20 minutes of walking.  

She also stated that the pain in her knees was severe and 
nearly debilitating, and that her knees gave out every day 
with walking.  She said that kneeling and squatting caused 
pain in her knees, and that she used Ben Gay and a heating 
pad on her knees at night.  She stated that her knees hurt 
all the time, swelled, and buckled, but she denied having 
missed any work due to her knees.  She denied having obtained 
any medical treatment for her back or foot following her 
separation from service, although she went to the VA medical 
facility for other problems.  She stated that she had not 
obtained medical treatment from a private source because she 
had no health insurance and no money, and that she could not 
afford to drive to the VA medical facility.

The veteran was provided an additional VA orthopedic 
examination in December 1995, which was conducted by the same 
orthopedist who conducted the July 1994 examination.  During 
the subsequent examination the veteran reported that the pain 
in her knees was getting worse.  She stated that if she went 
bowling, she would have to rest for a day with heat on her 
knees to relieve the pain, and that she occasionally took 
Motrin, although she would not specify how often she took the 
pain medication.  

Examination again showed that she walked well, including 
walking on her heels and toes, without a limp.  She was able 
to squat well, so that her heels almost touched her buttocks.  
There was minimal crepitance, described as a bit of grinding 
in the knee joints of 1+ or less, no effusion, no 
instability, and no atrophy of the leg muscles.  The cruciate 
and collateral ligaments were intact; the McMurray's, pivot 
shift, and Lachman's tests were all negative; the patellar-
grinding test was positive in both knees; and she complained 
of pain with manipulation of the patellae.  The range of 
motion of each knee was from zero to 145 degrees of flexion, 
with the heel coming to within one-half inch of the buttocks, 
with slight pain at full flexion.  Full extension was not 
painful in either knee.  An X-ray study showed borderline 
narrowing of the patellofemoral compartments, bilaterally, 
which was again described as compatible with chondromalacia 
patellae.

VA treatment records show that in November 1996 the veteran 
complained of increasing knee pain over the previous three 
weeks, after having fallen one month before and bruising the 
left thigh.  Examination of the left lower extremity showed 
full range of motion, no edema, no erythema, and no 
instability.  Her complaints were assessed as resolving 
knee/thigh trauma.

In February 1997 she reported a several year history of knee 
pain, with bilateral clicking, crepitus, and occasional 
swelling.  Examination revealed medial joint line tenderness 
on the left knee, and no signs of erythema, swelling, or 
effusion.  All ligaments were found to be stable, and 
McMurray's sign was negative bilaterally.  There was mild 
tenderness to palpation on the left fifth metatarsal.  The 
veteran was provided patella stabilizers for both knees.

Later in February 1997 she also reported having had low back 
pain for a month, which she claimed to have had while in 
service, for which medication was provided.  In conjunction 
with a February 1997 physical therapy assessment she reported 
having had intermittent knee pain for the previous 10-12 
years, which had gradually gotten worse.  At that time a 
program of physical therapy for strengthening the quadriceps 
muscles was initiated.

The report of a June 1998 VA orthopedic examination, which 
was conducted by the same orthopedist who conducted the July 
1994 and December 1995 examinations, shows that the veteran 
was working as a customer service representative for an 
insurance company, which work she did by telephone while 
sitting down.  The orthopedist noted the previous findings of 
bilateral chondromalacia patellae and the residuals of a 
fracture of the left fifth metatarsal, and stated that the 
veteran "complained bitterly" of pain in her knees and left 
foot that she described as occurring every day.  She stated 
that the pain started in each knee and radiated up into the 
thighs and down into the calves, and that the pain in the 
left foot began in the fifth metatarsal and spread to the 
toes and up into the calf.  She stated that the pain occurred 
after ten minutes of standing, after which she had to use ice 
to reduce the pain.  She also reported taking Motrin and 
salicylates two or three times a week for pain.

The orthopedist conducted another examination, which again 
showed that the veteran walked well, including on her heels 
and toes, with no limp, that she squatted well with no pain, 
and she did ten toe-rising exercises on each foot.  Although 
she complained of pain in the left foot with the toe-rising 
exercises, the movements were done with the same speed as 
performed with the right foot.  She complained of 
"excruciating pain" in both knees, the left foot, and the 
left ankle following the exercises, and she reported having 
had pain with the heel and toe walking.

Examination of the left foot revealed that the foot was 
completely normal, with no swelling, no deformity, and no 
enlargement.  There was tenderness from the base of the fifth 
metatarsal down to the metatarsophalangeal joint.  Both knees 
were essentially normal, with the only abnormal finding that 
of a positive patellar grinding test bilaterally, with no 
swelling, no enlargement, no crepitus, and no instability.  
The cruciate and collateral ligaments were all intact, the 
McMurray's, Lachman's, and pivot signs were all negative, and 
the range of motion was zero to 145 degrees, which the 
examiner described as normal.  On flexion of the knees she 
lacked less than one-half inch from touching the buttocks, 
with no pain on full flexion or full extension.  She did, 
however, complain of a great deal of pain after having 
completed the motions.

A radiographic bone density study showed that the lumbar 
spine was normal, and an X-ray study of the knees revealed 
that the width of the patellofemoral compartments was low 
normal.  The knees were otherwise unremarkable.  An X-ray 
study of the left foot showed a minimal healed fracture 
deformity at the base of the fifth metatarsal.

The orthopedist provided the opinion that the veteran's 
complaints of pain far outweighed the physical findings, in 
that the physical findings were essentially completely 
normal, except for the mildly positive patellar-grinding test 
in the knees.  The orthopedist again provided a diagnosis of 
bilateral chondromalacia patellae, which he described as 
causing minimal functional impairment.  He stated that there 
was no pain with motion, but that pain was reported following 
the motion.  He also provided a diagnosis of fracture at the 
base of the fifth metatarsal, with continuing pain, and 
stated that the residuals of the fracture produced no limp or 
any functional impairment other than pain, which was out of 
proportion to the physical findings.

II.  Service Connection for a Back Disorder

A.  Laws and Regulations

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well 
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d at 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service, and medical evidence of a nexus 
between the in-service disease or injury and the current 
disability.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
Alternatively, the second and third elements can be satisfied 
by evidence showing that a disorder was noted during service 
or any applicable presumptive period, evidence of post-
service continuity of symptomatology, and medical or, in some 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  In addition, 
if the claim for service connection pertains to a disease 
rather than the residuals of an injury, a well-grounded claim 
can be established by evidence showing a chronic disease in 
service or during any applicable presumptive period and 
present disability from that disease.  See Savage v. Gober, 
10 Vet. App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 
5 Vet. App. at 93.  A lay person is, however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence may be sufficient to show the incurrence of a 
disease or injury in service and continuity of the disorder 
following service.  Medical evidence is required, however, to 
show a relationship between the current medical diagnosis and 
the continuing symptomatology.  See Clyburn v. West, 
No. 97-1321, slip op. at 9 (U.S. Vet. App. April 2, 1999).  
In determining whether the claim is well grounded, the 
evidence is generally presumed to be credible.  See Arms v. 
West, 12 Vet. App. 188 (1999).

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist her in 
any further development of the claim.  See Schroeder v. West, 
No. 97-131, slip op. at 1 (U.S. Vet. App. Feb. 8, 1999) (per 
curium) (en banc).  VA may, however, dependent on the facts 
of the case, have a duty to notify her of the evidence needed 
to support her claim.  38 U.S.C.A. § 5103; see also Robinette 
v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran has not 
indicated the existence of any evidence that, if obtained, 
would make her claim well grounded.  VA has no further 
obligation, therefore, to notify her of the evidence needed 
to support her claim.  See McKnight v. Gober, 131 F.3d 1483, 
1485 (Fed. Cir. 1997).

B.  Analysis

The Board has reviewed the evidence of record and finds that 
the claim of entitlement to service connection for a back 
disorder is not well grounded.  The service medical records 
show that the veteran incurred a back muscle strain in June 
1989 and the VA orthopedist provided a diagnosis of muscular 
back pain in July 1994.  There is no competent evidence of 
record, however, indicating that the muscular back pain that 
was diagnosed in July 1994 is related to the back strain that 
occurred in June 1989.

The veteran has stated that she continued to have back pain 
following the June 1989 injury that has continued through the 
present.  A back strain is not, however, the type of medical 
disorder that is subject to lay observation, and medical 
evidence is required to show that the in-service injury is 
etiologically related to the current diagnosis.  Clyburn, No. 
97-1321, slip op. at 9.  Although the veteran is competent to 
provide evidence of symptomatology, as a lay person she is 
not competent to provide evidence showing that her in-service 
back complaints are etiologically related to the current 
diagnosis of muscular back pain.  Savage, 10 Vet. App. 
at 496; see also Grottveit, 5 Vet. App. at 93.  

The Board notes that in some situations evidence of a nexus 
between the in-service disease or injury and the current 
disability can be shown by evidence that a disorder was noted 
during service, evidence of post-service continuity of 
symptomatology, and medical or, in some circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495.  
Because the back disorder claimed by the veteran is not 
subject to lay observation, medical evidence is required to 
show that the in-service injury, or the symptomatology that 
reportedly occurred since the in-service injury, is related 
to the current diagnosis.  In the absence of such evidence, 
the Board has determined that the claim of entitlement to 
service connection for a back disorder is not well grounded.  
Clyburn, No. 97-1321, slip op. at 11.

II.  Appeals of Assigned Disability Ratings

A.  Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  
38 C.F.R. § 4.45.

Diagnostic Code 5284 for other foot injuries provides a 
10 percent disability rating if the residuals of the injuries 
are moderate, a 20 percent rating if moderately severe, and a 
30 percent rating if severe.  38 C.F.R. § 4.71a.

Diagnostic Code 5257, pertaining to other impairments of the 
knee, including recurrent subluxation or lateral instability, 
provides a 10 percent disability rating for slight 
impairment, a 20 percent rating for moderate impairment, and 
a 30 percent rating for severe impairment.  38 C.F.R. 
§ 4.71a.

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in December 
1994.  Because she has appealed the initial rating, the Board 
must consider the applicability of staged ratings covering 
the time period in which her claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

Determinations pertaining to an assigned disability rating 
are to be based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  


B.  Residuals of a Fracture of the Left Fifth Metatarsal

The residuals of a fracture of the left fifth metatarsal are 
manifested by pain with use, with no other functional 
impairment shown.  Functional loss due to pain constitutes 
disability of the affected joint, provided that the pain is 
supported by adequate pathology and evidenced by visible 
behavior.  DeLuca, 8 Vet. App. at 202; 38 C.F.R. § 4.40.  
Although the veteran claimed to have "excruciating pain" in 
the left foot that prevented her from standing more than 
10 minutes and walking more than 20 minutes, the examiner in 
June 1998 found that her complaints of pain far outweighed 
the evidence of pathology, in that examination of the left 
foot revealed no abnormalities, and that no pain was 
demonstrated when the foot was being exercised.  In addition, 
although the veteran claimed to have nearly debilitating pain 
and she has been entitled to VA medical care for the left 
foot since December 1994, the VA treatment records show that 
she did not seek treatment for the left foot disability.  The 
Board finds, therefore, that her assertions regarding the 
severity of the pain resulting from the fracture of the left 
fifth metatarsal are not credible.  See Struck v. Brown, 9 
Vet. App. 145, 154-155 (1996) (the Board is entitled to weigh 
the credibility of the evidence).

In accordance with Diagnostic Code 5284, a minimum 10 percent 
disability rating applies if the residuals of the foot 
fracture are moderate; residuals that are less than moderate 
are rated as noncompensable.  38 C.F.R. §§ 4.31, 4.71a.  The 
Board finds that the residuals of the fracture of the left 
fifth metatarsal, including pain with use, are no more than 
mild.  Fenderson, 12 Vet. App. at 119 (the Board must 
consider the application of 38 C.F.R. § 4.40 in evaluating a 
complaint of foot pain).  There is no objective evidence of 
pathology resulting from the fracture, with the exception of 
X-ray evidence of a bone deformity that was described as 
minimal.  There is no question regarding which of two 
evaluations more properly classifies the severity of the left 
foot disability.  38 C.F.R. § 4.7.  Because the residuals are 
not more than mild, and a compensable rating requires 
evidence showing that the residuals are moderate, the Board 
has determined that the preponderance of the evidence is 
against entitlement to a compensable disability rating for 
the residuals of a fracture of the left fifth metatarsal.  
The Board further finds that the veteran's symptomatology has 
not significantly varied to warrant a compensable rating at 
any time during the pendency of her appeal.  Fenderson, 12 
Vet. App. at 119.

C.  Bilateral Chondromalacia Patellae

The symptoms of bilateral chondromalacia patellae include 
crepitus and pain with use.  The VA examinations resulted in 
a finding that the range of motion of the knees was normal, 
with slight pain only on extreme flexion.  Although the 
veteran stated in her substantive appeal that her knees gave 
out 10-15 times a month, the service medical records and the 
reports of the VA orthopedic examinations show that no laxity 
in the knees has been found on examinations since the March 
1988 knee surgery.  The Board finds, therefore, that her 
assertions of her knees giving out are not credible.

Effective with the veteran's separation from service in 
November 1993, each knee disability has been assigned a 
10 percent disability rating under Diagnostic Code 5257 for 
other impairments of the knee, including recurrent 
subluxation or lateral instability, that is slight.  
38 C.F.R. § 4.71a.

The veteran has testified that the pain in her knees was 
severe and nearly debilitating, that her knees gave out every 
day, and that kneeling and squatting caused pain in her 
knees.  She was provided VA orthopedic examinations in July 
1994, December 1995, and June 1998, none of which revealed 
any objective evidence of pathology of the knees with the 
exception of crepitus and a positive patellar grinding test.  
During each examination she demonstrated that she walked 
normally, without a limp, that she could squat well, and that 
there was no instability in either knee.  She demonstrated no 
pain while undertaking the exercises during the examination, 
although she complained of pain following the maneuvers.  

Because Diagnostic Code 5257, is not based on limitation of 
motion the provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
application.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In 
light of the absence of any objective manifestations of 
disability, with the exception of crepitus, the Board finds 
that the functional limitations imposed by pain with use are 
appropriately compensated by the 10 percent ratings that have 
been assigned for the right and left knee disabilities, 
respectively, under Diagnostic Code 5257.  38 C.F.R. § 4.10 
(1998).

The orthopedist in June 1998 provided the opinion that the 
veteran's complaints of pain far outweighed the physical 
findings, in that the physical findings were essentially 
normal.  He also described the bilateral knee disorder as 
causing minimal functional impairment.  The Board finds, 
therefore, that the veteran's assertions pertaining to the 
severity of the pain caused by the bilateral knee disorder, 
and the resulting functional limitations, are not supported 
by adequate pathology or evidenced by visible behavior, and 
are not credible.  Struck, 9 Vet. App. at 155.

There is no question regarding whether the 10 or 20 percent 
ratings more properly classify the severity of the bilateral 
knee disability.  38 C.F.R. § 4.7.  For these reasons the 
Board has determined that the preponderance of the evidence 
is against entitlement to disability ratings in excess of 
10 percent for chondromalacia patella of the right and left 
knee, respectively.  The Board further finds that the 
veteran's symptomatology has not significantly varied to 
warrant disability ratings in excess of 10 percent at any 
time during the pendency of her appeal.  Fenderson, 12 Vet. 
App. at 119.

Inasmuch as the knee disabilities have not been shown to 
result in limitation of motion, an evaluation in excess of 10 
percent cannot be provided on that basis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (1998) provides for a 10 percent rating 
where flexion is limited to 45 degrees.  The next higher 
evaluation, 20 percent, is provided when flexion is limited 
to 30 degrees.  The veteran has been able to flex her knees 
to approximately 145 degrees at all times since service 
connection was established for the knee disabilities.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5261 
provide for a 10 percent evaluation where extension of a knee 
is limited to 10 degrees.  The next higher evaluation, 20 
percent, is provided where extension is limited to 15 
degrees.  At all times since service connection has been in 
effect, the veteran has been able to extend her knees to 0 
degrees.  

As discussed above, the veteran does not have functional 
impairment such as would warrant evaluations in excess of 10 
percent on the basis of limitation of motion in accordance 
with the provisions of 38 C.F.R. §§ 4.40, 4.45.  The 
veteran's range of motion is reportedly not accompanied by 
pain.  She does not have swelling or atrophy.  The veteran's 
functional impairment consists of crepitus, which has been 
described as minor, and the complaints of pain on use, which 
have not been documented on examinations.

Entitlement to higher disability ratings could apply if the 
case presented an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular criteria.  38 C.F.R. 
§ 3.321(b)(1).  The evidence does not show that the veteran's 
service connected left foot or bilateral knee disorders have 
resulted in any hospitalizations.  Although she submitted 
evidence showing that she had been denied employment by the 
Postal Service due to her service-connected disabilities, and 
that she changed employment in order to limit the physical 
requirements of her position, the evidence indicates that she 
is regularly employed.  The evidence does not show, 
therefore, that her service-connected disabilities have 
caused marked interference with employment.  In short, there 
has been no showing that the application of the regular 
schedular criteria is impractical.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).


ORDER

The claim of entitlement to service connection for a back 
disorder is denied.

The appeal to establish entitlement to a compensable 
disability rating for the residuals of a fracture of the left 
fifth metatarsal is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for chondromalacia patella of the left 
knee is denied.

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for chondromalacia patella of the right 
knee is denied.


REMAND

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
disease, healing without residuals.  The determination as to 
service incurrence must be on the whole evidentiary showing.  
38 C.F.R. § 3.380.

The veteran's service medical records show that she received 
treatment on numerous occasions for upper respiratory 
symptoms that were generally assessed as infections or viral 
syndromes.  The treatment records do not indicate that her 
symptoms were ever attributed to allergic rhinitis.  During a 
December 1987 periodic examination, physical examination of 
the nose revealed signs of rhinitis.  In conjunction with a 
periodic examination in July 1991 she reported a possible 
history of hay fever, and the examining physician indicated 
that she had allergic rhinitis, although no abnormalities 
pertaining to the respiratory system were found on 
examination.

The veteran was provided a VA medical examination in July 
1994, which revealed no relevant abnormalities.  During a 
December 1995 examination she complained of a seven to eight 
year history of sinus drainage, postnasal drip, itchy eyes, 
nose, and throat, clear rhinorrhea, and sneezing.  She also 
reported having been treated with antihistamines while in 
service.  She was currently asymptomatic, and examination of 
the upper respiratory system revealed no relevant 
abnormalities.  The examiner provided a diagnosis of allergic 
rhinitis, but it is not clear whether the diagnosis was based 
only on her report of having had symptoms for seven to eight 
years that were treated with antihistamines in service, which 
claims are not supported by the service medical records.

VA treatment records indicate that in December 1996 her upper 
respiratory symptoms were assessed as allergic rhinitis, 
which was confirmed by allergy testing in March 1997.

The service medical records show that the veteran had chronic 
upper respiratory symptoms in service, which may have 
included allergic rhinitis, and the diagnosis of allergic 
rhinitis was made following her separation from service.  
Savage, 10 Vet. App. at 497.  It is not clear from the 
evidence of record, however, whether the current diagnosis of 
allergic rhinitis is related to the upper respiratory 
symptoms documented in the service medical records.  The 
Board finds, therefore, that an additional examination is 
warranted.  See Abernathy v. Principi, 3 Vet. App. 461 (1992) 
(if an examination is insufficient, another must be 
obtained).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, this issue is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a respiratory 
disorder since September 1998.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.

2.  The veteran should be provided a VA 
otolaryngology examination in order to 
determine whether the allergic rhinitis 
that was diagnosed in December 1996 is 
related to active service.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examination should 
include any diagnostic tests or 
additional examinations that are deemed 
necessary for providing the opinion.

The examiner should conduct a thorough 
ear, nose, and throat examination and, 
based on the available evidence and sound 
medical principles, provide an opinion on 
whether the rhinitis found in December 
1987 and the allergic rhinitis noted in 
July 1991 represented a seasonal or acute 
manifestation that subsided with the 
absence of the allergen, or whether it is 
as likely than not that the symptoms and 
clinical findings documented in the 
service medical records constituted the 
onset of chronic allergic rhinitis.  The 
examiner should provide the complete 
rationale for his/her opinion.

3.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examination and opinion are 
in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue of 
entitlement to service connection for 
allergic rhinitis.  If any benefit 
requested on appeal remains denied, the 
veteran and her representative should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until she is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

